Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 1 of 9 PageID #: 213




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 PACERS BASKETBALL, LLC,                               )
                                                       )
                                Petitioner,            )
                                                       )
                          v.                           )      No. 1:21-mc-00004-TWP-MJD
                                                       )
 ADIDAS AMERICA, INC.,                                 )
                                                       )
                                Respondent.            )


                                 ORDER ON MOTION TO QUASH

        This matter is before the Court on Petitioner's Motion to Quash Subpoena to Produce

 Documents [Dkt. 1]. The motion relates to a subpoena that was issued to Petitioner Pacers

 Basketball, LLC, ("the Pacers") by Respondent Adidas America, Inc., ("Adidas") in the course of

 discovery in a case pending in the District of South Carolina. Brian Bowen II vs. Adidas

 America, Inc., et al., 3:18-3118-JFA (D.S.C.) (hereinafter referred to as "the Bowen case"). The

 Court, having considered the parties' briefs, and having reviewed each of the documents at issue

 in camera, rules as follows.

                                              I. Background

        Brian Bowen's NCAA basketball career at the University of Louisville ("U of L") ended

 before it began when, early in Bowen's freshman year on campus, his father was accused of

 accepting a $100,000 bribe to steer him to attend U of L. As alleged in the Bowen case, the bribe

 was revealed in September 2017, when three criminal complaints were unsealed in the Southern

 District of New York, charging two Adidas executives, four NCAA Division I men's basketball

 coaches, and others with various charges relating to alleged bribery of college basketball coaches
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 2 of 9 PageID #: 214




 by Adidas executives and improper payments to the families of basketball players so that the

 players would elect to play at colleges that were affiliated with Adidas.

        In the Bowen case, Bowen alleges that the bribery scheme engaged in by Adidas and the

 other Defendants in that case caused him to lose his eligibility to play Division I basketball at U

 of L and any other NCAA member institution, which in turn caused him to lose "the ability to

 develop basketball skills at the highest level of amateur competition as a Division I athlete" and

 "the opportunity to enter the NBA draft as a first or second round draft pick after only one or two

 years of experience playing Division I basketball." [Dkt. 8-1 at 101.]

        Instead of playing in the NCAA, Bowen played professional basketball in the National

 Basketball League in Australia for the Sydney Kings. Bowen was not selected in the 2019 NBA

 draft, but for both the 2019-2020 and 2020-2021 seasons he signed a "two-way" contract with

 the Indiana Pacers and its development team, the Fort Wayne Mad Ants.

                                         II. The Subpoena

        As part of its discovery efforts in the Bowen case, Adidas served a subpoena on the

 Pacers. The subpoena sought eleven categories of documents; the following remain at issue:

            •   All documents created prior to July 1, 2019, concerning Bowen Jr.'s
                prospects as a professional basketball player, including but not limited to
                any written evaluations or assessments, whether formal or informal, of(a)
                Bowen Jr.'s basketball skills, abilities, deficiencies, performance, or
                development potential; (b) the impact, if any, of Bowen Jr.' s lack of
                experience playing college basketball; and/or (c) the impact, if any, of
                Bowen Jr. 's experience playing professional basketball for the Sydney
                Kings.

            •   All documents created on or after August 24, 2020, concerning Bowen
                Jr.'s prospects as a professional basketball player, including but not limited
                to any written evaluations or assessments, whether formal or informal,
                of(a) Bowen Jr.'s basketball skills, abilities, deficiencies, performance, or
                development potential; (b) the impact, if any, of Bowen Jr.'s lack of
                experience playing college basketball; and/or (c) the impact, if any, of
                                                   2
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 3 of 9 PageID #: 215




                Bowen Jr.'s experience playing professional basketball for the Sydney
                Kings.

            •   All documents relating to Bowen Jr.'s potential selection in the 2018 or
                2019 NBA draft.

            •   All documents concerning the Pacers' decision to sign Bowen Jr. to a
                player contract and/or the negotiations between the Pacers and Bowen Jr.,
                or any Representative of Bowen Jr., relating to his contract.

            •   All documents concerning interest by other NBA teams in signing Bowen
                Jr. to a player contract.

            •   Any document created on or after August 24, 2020, reflecting a desire to
                retain Bowen Jr. as a member of the Indiana Pacers or Fort Wayne Mad
                Ants.

            •   All documents concerning the Pacers' decision to extend, or not extend, a
                Qualifying Offer (as defined in the NBA/NBPA Collective Bargaining
                Agreement) to Bowen Jr., or to enter into any other contract with Bowen
                Jr., for the 2020-2021 NBA season.

            •   Documents sufficient to show the Pacers' assessment of the National
                Basketball League ("NBL''), including its views on the viability of playing
                basketball in the NBL as a path to the NBA.

 [Dkt. 1-1.] The Pacers have provided the responsive documents—89 in total—to the Court for in

 camera review.

                                     III. Applicable Standard

        The Pacers move to quash Adidas's subpoena pursuant to Federal Rule of Civil Procedure

 45(d)(3)(A)(iv), which requires the Court to modify or quash a subpoena that subjects the

 subpoenaed party to "undue burden," as well as Federal Rule of Civil Procedure 45(d)(3)(B)(i),

 which provides that a court may quash or modify a subpoena "if it requires . . . disclosing a trade

 secret or other confidential research, development, or commercial information." In determining

 whether to quash a subpoena seeking discovery from a non-party, the Court must first start with


                                                  3
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 4 of 9 PageID #: 216




 Federal Rule of Civil Procedure 26(b)(1), which defines the proper scope of discovery as

 follows:

        Parties may obtain discovery regarding any nonprivileged matter that is relevant
        to any party's claim or defense and proportional to the needs of the case,
        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties' relative access to relevant information, the parties'
        resources, the importance of the discovery in resolving the issues, and whether
        the burden or expense of the proposed discovery outweighs its likely benefit.
        Information within this scope of discovery need not be admissible in evidence to
        be discoverable.

 Because the definition of relevance in the discovery context is very broad, "[r]elevance is not, on

 its own, a high bar." Virginia Dep't of Corr. v. Jordan, 921 F.3d 180, 188 (4th Cir. 2019).

 However, Rule 26 also requires that discovery be "proportional to the needs of the case." The

 Fourth Circuit recently examined this requirement as it relates to Rule 45 subpoenas for

 documents.

        When discovery is sought from nonparties, however, its scope must be limited
        even more. Nonparties are "strangers" to the litigation, and since they have "no
        dog in [the] fight," they have "a different set of expectations" from the parties
        themselves. Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir. 1998).
        Bystanders should not be drawn into the parties' dispute without some good
        reason, even if they have information that falls within the scope of party
        discovery. . . .

        A more demanding variant of the proportionality analysis therefore applies when
        determining whether, under Rule 45, a subpoena issued against a nonparty
        "subjects a person to undue burden" and must be quashed or modified. Fed. R.
        Civ. P. 45(d)(3)(A)(iv). As under Rule 26, the ultimate question is whether the
        benefits of discovery to the requesting party outweigh the burdens on the
        recipient. In re Modern Plastics Corp., 890 F.3d 244, 251 (6th Cir.
        2018); Citizens Union of N.Y.C. v. Att'y Gen. of N.Y., 269 F.Supp.3d 124, 138
        (S.D.N.Y. 2017). But courts must give the recipient's nonparty status "special
        weight," leading to an even more "demanding and sensitive" inquiry than the one
        governing discovery generally. In re Public Offering PLE Antitrust Litig., 427
        F.3d 49, 53 (1st Cir. 2005).

 Id. The Fourth Circuit noted that

                                                  4
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 5 of 9 PageID #: 217




          [o]n the benefit side of the ledger, courts should consider not just the relevance of
          information sought, but the requesting party's need for it. See Wiwa v. Royal
          Dutch Petrol. Co., 392 F.3d 812, 818 (5th Cir. 2004). The information sought
          must likely (not just theoretically) have marginal benefit in litigating important
          issues. (We mean "marginal" in the economic sense that the information must
          offer some value over and above what the requesting party already has, not in the
          sense that a mere de minimis benefit will suffice.)

 Id. at 189. The court further noted that, in addition to the "dollars-and-cents costs," a court

 should consider "other cognizable burdens as well," such as the fact that "a subpoena may

 impose a burden by invading privacy or confidentiality interests." Id. at 189-90 (citing Modern

 Plastics, 890 F.3d at 251-52; In re Missouri Dep't of Corr., 839 F.3d 732, 736-37 (8th Cir.

 2016); Fappiano v. City of New York, 640 F. App'x 115, 121 (2d Cir. 2016)). Finally, the court

 noted:

          Courts may consider the interests of the recipient of the subpoena, as well as others
          who might be affected. The text of Rule 45 makes that clear, encompassing burdens
          on any "person," not just the recipient of the subpoena. Fed. R. Civ. P.
          45(d)(3)(A)(iv). For example, if a subpoena seeks information from a business
          about its customers, it may implicate the business's interest in protecting
          competitively sensitive information, as well as the customers' interest in protecting
          their privacy, see Modern Plastics, 890 F.3d at 251-52.

 Id. The Court has applied these principles in considering the instant motion.

                                            IV. Discussion

          The Pacers argue that they should not be required to produce the documents responsive to

 Adidas's subpoena because those documents contain "highly guarded confidential and

 proprietary information." [Dkt. 1 at 1.] To support its argument, the Pacers submitted the

 affidavit of its General Manager, Chad Buchanan, who avers the following:

          [The Pacers organization] utilizes comprehensive processes and algorithms as part
          of its evaluation, scouting, and recruiting of players at the national and
          international level. In addition to investing a substantial amount of time and
          energy to develop our own processes and methods for scouting, recruiting, player
          evaluations, and data analytics that are unique to the Pacers' needs, [the Pacers
                                                    5
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 6 of 9 PageID #: 218




        organization] spends several million dollars, annually, on these elements, which
        includes the costs of using third-party vendors, in order for the Pacers to be a
        competitive team in the NBA. The success of these processes and methods are
        directly correlated to [the Pacers organization's] economic success, such as overall
        revenue, including ticket revenues, sponsorship revenues, broadcasting revenues,
        and merchandise sales.

        As part of its scouting, player evaluations, and data analytics process, confidential
        data and information is gathered, created and maintained internally and with
        various third-party vendors, such as RealGM and Synergy. [The Pacers
        organization] works with these vendors to customize software solutions that
        address [the Pacers organization's] unique strategic needs, such as fine-tuning the
        professional opinions, categories, attributes, skillsets, types of rankings, and
        overall layout of its player evaluations and assessments. Thus, the data held,
        generated, and maintained internally and by third-party vendors is not publicly
        available information, as it is specific datasets that [the Pacers organization] elects
        to track and create based on its competitive objectives. Additionally, the
        customized services and the deliverables [the Pacers organization] requests are
        protected by confidentiality obligations in its vendor agreements.

                                                  ***

        Disclosing [the Pacers organization's] player evaluations and assessments would
        cause irreversible harm to [the Pacers organization] because other NBA teams
        would learn how [the Pacers organization] creates and maintains a competitive
        NBA team, and [the Pacers organization] would lose its competitive advantage if
        those methods were adopted by other NBA teams.

        Further, [the Pacers organization] cannot disclose player evaluations and
        assessments specific to Bowen Jr., as it will inevitably disclose [the Pacers
        organization's] methods for evaluating players that are based on its unique roster
        needs, financial constraints, and short and long term goals. Disclosure of this
        information would not only harm [the Pacers organization's] relationship with
        Bowen Jr., the disclosure of how [the Pacers organization] values and evaluates
        players could also be used against [the Pacers organization] in contract
        negotiations with other players and agents.

 [Dkt. 1-2.] The affidavit also makes it clear that the Pacers have strict policies and non-

 disclosure agreements designed to protect the confidentiality of their player assessment

 information. Id. In addition, the Court's in camera review of the documents has revealed that

 they contain information obtained from other third parties as well—third parties who had

                                                   6
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 7 of 9 PageID #: 219




 undoubtedly spoken candidly because they had an expectation that the confidentiality of their

 opinions and observations would be maintained. Thus, the Pacers have demonstrated that

 complying with the subpoena would impose a burden on them by requiring them to produce

 confidential, proprietary information.

        While Adidas correctly notes that a protective order—either the one already in place or

 one with even greater restrictions—would provide some protection for the Pacers' information,

 the fact remains that if Adidas decides to use the information in its defense of the Bowen case,

 there is no guarantee that it will remain out of the public record, given the presumption that court

 proceedings are open to the public. See, e.g., In re Specht, 622 F.3d 697, 701 (7th Cir. 2010)

 ("Documents that affect the disposition of federal litigation are presumptively open to public

 view, even if the litigants strongly prefer secrecy."). Further, as a non-party, the Pacers' ability to

 monitor the use of their confidential information at trial or otherwise and advocate for its sealing

 would be hindered.

        The burden of production on the Pacers does not necessarily require quashing the

 subpoena, however. Rather, the Court must weigh that burden against Adidas's need for the

 information in order to determine whether the discovery sought by Adidas passes Rule 26's

 proportionality test. Having reviewed the documents, the Court easily concludes that it does not.

 Adidas argue that it needs the information it seeks from the Pacers to "defend itself against Mr.

 Bowen's fanciful claim that he failed to secure a multi-million dollar NBA rookie contract solely

 because he did not play Division I college basketball, and not because of any of his actual or

 perceived shortcomings as a player." [Dkt. 8 at 2.] Specifically, Adidas argues that it needs

 information about "the Pacers' decisions each season to hire Mr. Bowen as a player and the

 effect, if any, his lack of experience playing college basketball and his experience prior to
                                                   7
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 8 of 9 PageID #: 220




 joining the Pacers actually had on the Pacers' decision to hire him" and that "[i]nformation

 regarding the Pacers' decisions to sign Mr. Bowen, and how and to what extent his experiences

 prior to and since joining the team have impacted the team's decisionmaking, is highly probative

 on the issue of whether Mr. Bowen's failure to play in the NCAA had the effect on his career that

 he claims." Id. at 2-3. Having reviewed the responsive documents in camera, the Court finds

 that, while they may be relevant to the Bowen case, because Bowen's skills as a basketball player

 are relevant, Adidas has ample information available to it regarding Bowen's skills as a

 basketball player from other sources. The Pacers do not have access to a parallel universe in

 which Bowen played in the NCAA for a season or two and then entered the NBA draft any more

 than the parties to the Bowen case do. Rather, the Pacers have information about how well

 Bowen has actually played at each stage of his basketball career. So does Adidas. The particular

 information and observations collected by the Pacers will not add enough to the information

 Adidas otherwise has to justify the burden on the Pacers identified above. In other words,

 Adidas's ability to defend in the Bowen case simply would not be aided in any appreciable way

 by the Pacers' documents. Accordingly, the discovery sought by Adidas does not satisfy the

 proportionality requirement of Rule 26 and being required to produce the documents would

 impose an undue burden on the Pacers. The motion to quash is therefore GRANTED.

        SO ORDERED.



        Dated: 20 APR 2021




                                                 8
Case 1:21-mc-00004-TWP-MJD Document 19 Filed 04/20/21 Page 9 of 9 PageID #: 221




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.




                                              9
